Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., Us Patent Application (20200343314), hereinafter “Nakamura” and Stevens et al., Us Patent Application (20090134713), hereinafter “Stevens”

Regarding claim 1 Nakamura teaches an electronic device for supporting a wireless charging function, the electronic device comprising: a housing an electronic device including a device body …  a wireless charging function of the device body [Nakamura para 0024]; 
a touch pad which is disposed in the housing The touch sensing unit 10 (touch sensing functional layer) includes a first antenna unit 110, a touch function driving unit 4, and a touch sensing wiring unit 5. [Nakamura para 0068 and see Fig. 1] and comprises an electrode pattern and multiple openings formed on the electrode pattern The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other.. [Nakamura para 0004]; 
a wireless charging coil disposed below the touch pad The touch sensing unit 10 (touch sensing functional layer) includes a first antenna unit 110, a touch function driving unit 4, and a touch sensing wiring unit 5. [Nakamura para 0068] and configured to wirelessly transmit power through the multiple openings The antenna unit 127 includes the loop antenna 128, and has a function of adjusting a capacitance and a coil length of the loop antenna 128 used for resonance. [Nakamura para 0076 and see Fig. 1]; and a processor operationally connected to the touch pad The system control unit 30 controls a touch sensing function in the touch sensing unit 10,  [Nakamura para 0074] and the wireless charging coil The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127 [Nakamura para 0072] , 
wherein the processor is configured to: perform a touch detection function of detecting a touch by an inputting subject by using at least one electrode pattern of the touch pad, The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other.. [Nakamura para 0004]
Nakamura does not explicitly teach but Stevens teaches calculate a capacitance variation of the touch pad while the touch detection function is performed, determine whether the inputting subject requires a charging function, based on the calculated capacitance variation, The control means may employ the energy decay measures to detect when a substantial parasitic load is present in proximity to said primary unit, and restrict or stop inductive power transfer from the primary unit following the detection of such a substantial parasitic load. For example, the energy decay rate may be compared with a shutdown threshold, and if the rate exceeds the threshold the power transfer is shut down. [Stevens para 0034] and 
in response to determining that the inputting subject requires the charging function, perform a charging function of transmitting power by using the wireless charging coil. Finally, in FIG. 9(E) a secondary device is present and its load needs power to charge or operate. Thus, the primary unit is in the operating mode. [Stevens para 0155]

Nakamura discloses an electronic device includes first, second and third substrates positioned in this order when viewed in an observation direction, antenna units including first, second, third, and fourth antenna units formed such that the first and second antenna units are positioned on opposite sides of the second substrate and superposed on each other in the plan view, and that the third and fourth antenna units are positioned on the opposite sides of the second substrate and superposed on each other in the plan view, a display functional layer formed between the first and second substrates, a touch sensing functional layer formed between the first and second substrates, and including a capacitive touch sensing wiring unit and the first antenna unit, and a controller which is formed on the third substrate and controls a touch sensing function, a display function, a communication function, and a wireless charging function of the device.
Stevens discloses an inductive power transfer system comprises a primary unit 10, having a primary coil 12 and an electrical drive unit 14 which applies electrical drive signals to the primary coil so as to generate an electromagnetic field. The system also comprises at least one secondary device 30, separable from the primary unit and having a secondary coil 32 which couples with the field when the secondary device is in proximity to the primary unit. A control unit 16 causes a circuit including said primary coil to operate, during a measurement period, in an undriven resonating condition. In this condition the application of the drive signals to the primary coil by the electrical drive unit is suspended so that energy stored in the circuit decays over the course of the period. A decay measurement unit 18 takes one or more measures of such energy decay during the measurement period. In dependence upon said one or more energy decay measures, the control unit controls the electrical drive unit so as to restrict or stop inductive power transfer from the primary unit.
Prior to the effective date of the invention it would had been obvious to one of ordinary skill in the art to combine the teachings of Nakamura and Stevens in the art of wireless charging using touchscreen devices.

Regarding claim 2 Nakamura and Stevens teaches everything above (see claim 1). In addition, Stevens teaches wherein the processor is further configured to: determine a subject recognition area having a predetermine range, based on an area in which the touch by the inputting subject has been detected; calculate a surface deviation for the determined subject recognition area; and determine whether the inputting subject requires a charging function, by using the calculated standard deviation. The control means may employ the energy decay measures to detect when a substantial parasitic load is present in proximity to said primary unit, and restrict or stop inductive power transfer from the primary unit following the detection of such a substantial parasitic load. For example, the energy decay rate may be compared with a shutdown threshold, and if the rate exceeds the threshold the power transfer is shut down. [Stevens para 0034]

Regarding claim 3 Nakamura and Stevens teaches everything above (see claim 1). In addition, Nakamura teaches wherein the processor is further configured to perform the touch detection function of activating the touch pad and deactivating the wireless charging coil. The first antenna unit 110 and the touch sensing wiring unit 5 are electrically connected to the touch function driving unit 4. In the touch sensing unit 10, the touch function driving unit 4 controls the touch sensing function (for example, a capacitive touch sensing function) by using the touch sensing wiring unit 5. [Nakamura para 0068] The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072]

Regarding claim 4 Nakamura and Stevens teaches everything above (see claim 1). In addition, Nakamura teaches wherein the processor is further configured to perform the charging function of activating the wireless charging coil and deactivating the touch pad. The first antenna unit 110 and the touch sensing wiring unit 5 are electrically connected to the touch function driving unit 4. In the touch sensing unit 10, the touch function driving unit 4 controls the touch sensing function (for example, a capacitive touch sensing function) by using the touch sensing wiring unit 5. [Nakamura para 0068] The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072]

Regarding claim 5 Nakamura and Stevens teaches everything above (see claim 1). In addition, Nakamura teaches wherein the processor is further configured to transmit, in response to performing the charging function, a designated signal for determining a presence of a wireless power receiving unit and identifying the wireless power receiving unit. The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072] The antenna unit 127 includes the loop antenna 128, and has a function of adjusting a capacitance and a coil length of the loop antenna 128 used for resonance [Nakamura para 0076]

Regarding claim 6 Nakamura and Stevens teaches everything above (see claim 5). In addition, Stevens teaches wherein the processor is further configured to stop performing the charging function when the presence of the wireless power receiving unit is not determined or when the wireless power receiving unit is not identified.  In FIG. 9(B) no secondary device is present but a substantial parasitic load is present in the vicinity of the primary unit. [Stevens para 0155]

Regarding claim 7 Nakamura and Stevens teaches everything above (see claim 5). In addition, Stevens teaches wherein the processor is further configured to: monitor a state of the inputting subject while the charging function is performed, and stop performing the charging function when the state of the inputting subject satisfies a designated condition. In FIG. 9(C) a secondary device and a substantial parasitic load are both present at the same time in the vicinity of the primary unit. In this case, the primary unit is in the shutdown mode. [Stevens para 0155]

Regarding claim 8 Nakamura and Stevens teaches everything above (see claim 7). In addition, Stevens teaches wherein the designated condition comprises at least one of a case in which the inputting subject is beyond a designated distance from the touch pad or a case in which a signal notifying of completion of charging is received from the inputting subject. FIG. 9(A) there is no secondary device present in the vicinity of the primary unit. In this case, the primary unit is in the standby mode. [Stevens para 0155]

Regarding claim 9 Nakamura and Stevens teaches everything above (see claim 1). In addition, Nakamura teaches wherein the touch pad comprises: a first sensor layer which comprises a first electrode pattern and multiple first openings formed on the first electrode pattern; and a second sensor layer which is disposed beneath the first sensor layer and comprises a second electrode pattern and multiple second openings formed on the second electrode pattern. The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other.. [Nakamura para 0004];

Regarding claim 10 Nakamura and Stevens teaches everything above (see claim 9). In addition, Nakamura teaches wherein the touch pad further comprises a ground layer which is disposed beneath the second sensor layer and is configured to be aligned with the first electrode pattern or the second electrode pattern. The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other. [Nakamura para 0004];

Regarding claim 11 Nakamura and Stevens teaches everything above (see claim 10). In addition, Nakamura teaches wherein the ground layer comprises at least one third opening, and wherein the wireless charging coil wirelessly transmits power through the multiple first openings, the multiple second openings, and the at least one third opening. the cradle 150 includes a plurality of power supply antennas 151 of an electromagnetic induction type such that the electronic device E1 can receive power from one or more antennas 151 in a wireless manner. [Nakamura para 0078]

Regarding claim 12 Nakamura and Stevens teaches everything above (see claim 11). In addition, Nakamura teaches wherein a position of the at least one third opening corresponds to at least one of positions of the multiple first openings or positions of the multiple second openings the cradle 150 includes a plurality of power supply antennas 151 of an electromagnetic induction type such that the electronic device E1 can receive power from one or more antennas 151 in a wireless manner. [Nakamura para 0078]

Regarding claim 13 Nakamura teaches a method of an electronic device, an electronic device including a device body …  a wireless charging function of the device body [Nakamura para 0024]; 
 which comprises a wireless charging coil The touch sensing unit 10 (touch sensing functional layer) includes a first antenna unit 110, a touch function driving unit 4, and a touch sensing wiring unit 5. [Nakamura para 0068] and a touch pad The touch sensing unit 10 (touch sensing functional layer) includes a first antenna unit 110, a touch function driving unit 4, and a touch sensing wiring unit 5. [Nakamura para 0068 and see Fig. 1] comprising an electrode pattern and multiple openings formed on the electrode pattern, The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other.. [Nakamura para 0004]; the method comprising: performing a touch detection function of detecting a touch by an inputting subject by using at least one electrode pattern of the touch pad The self-capacitive touch sensing method is a method of detecting a capacitance of each electrode by using individual electrode patterns of ITO transparent conductive electrodes or the like, which are electrically independent from each other.. [Nakamura para 0004]; 
Nakamura does not explicitly teach but Stevens teaches calculating a capacitance variation of the touch pad while the touch detection function is performed; determining whether the inputting subject requires a charging function, based on the calculated capacitance variation The control means may employ the energy decay measures to detect when a substantial parasitic load is present in proximity to said primary unit, and restrict or stop inductive power transfer from the primary unit following the detection of such a substantial parasitic load. For example, the energy decay rate may be compared with a shutdown threshold, and if the rate exceeds the threshold the power transfer is shut down. [Stevens para 0034]; and in response to determining that the inputting subject requires the charging function, performing a charging function of wirelessly transmitting power through the multiple openings by using the wireless charging coil. Finally, in FIG. 9(E) a secondary device is present and its load needs power to charge or operate. Thus, the primary unit is in the operating mode. [Stevens para 0155]

Nakamura discloses an electronic device includes first, second and third substrates positioned in this order when viewed in an observation direction, antenna units including first, second, third, and fourth antenna units formed such that the first and second antenna units are positioned on opposite sides of the second substrate and superposed on each other in the plan view, and that the third and fourth antenna units are positioned on the opposite sides of the second substrate and superposed on each other in the plan view, a display functional layer formed between the first and second substrates, a touch sensing functional layer formed between the first and second substrates, and including a capacitive touch sensing wiring unit and the first antenna unit, and a controller which is formed on the third substrate and controls a touch sensing function, a display function, a communication function, and a wireless charging function of the device.
Stevens discloses an inductive power transfer system comprises a primary unit 10, having a primary coil 12 and an electrical drive unit 14 which applies electrical drive signals to the primary coil so as to generate an electromagnetic field. The system also comprises at least one secondary device 30, separable from the primary unit and having a secondary coil 32 which couples with the field when the secondary device is in proximity to the primary unit. A control unit 16 causes a circuit including said primary coil to operate, during a measurement period, in an undriven resonating condition. In this condition the application of the drive signals to the primary coil by the electrical drive unit is suspended so that energy stored in the circuit decays over the course of the period. A decay measurement unit 18 takes one or more measures of such energy decay during the measurement period. In dependence upon said one or more energy decay measures, the control unit controls the electrical drive unit so as to restrict or stop inductive power transfer from the primary unit.
Prior to the effective date of the invention it would had been obvious to one of ordinary skill in the art to combine the teachings of Nakamura and Stevens in the art of wireless charging using touchscreen devices.


Regarding claim 14 Nakamura and Stevens teaches everything above (see claim 13). In addition, Nakamura teaches wherein the calculating of the capacitance variation comprises: determining a subject recognition area having a predetermined range, based on an area in which the touch by the inputting subject has been detected; and calculating a standard deviation for the determined subject recognition area. Unlike a touch panel externally attached to a display apparatus, the in-cell method involves a structure in which touch wiring is formed at a position close to a display functional layer such as a liquid crystal layer. The in-cell method, which does not require a member such as a touch panel, can be used to provide thin and light display apparatuses and electronic devices. In the in-cell method, the touch wiring is formed at a position close to a display functional layer such as a liquid crystal layer, so a parasitic capacitance is likely to occur between the wiring such as gate wiring and source wiring, which constitute the thin film transistor configured to drive the display functional layer, and the touch wiring. Accordingly, the S/N ratio of touch sensing (hereinafter, touch) tends to be reduced. In order to reduce the parasitic capacitance, it is preferred to ensure a spatial distance between the surface on which the touch wiring is formed and the surface on which the gate wiring and the source wiring are formed. A configuration that ensures such a spatial distance is disclosed in PTL 1. Further, as shown in FIGS. 12 and 13 of PTL 2, a display substrate 22 having a touch sensing function and an array substrate 23 including a thin film transistor are spatially separated from each other by a liquid crystal layer 24. PTL 2 also discloses a technique for forming metal touch wiring mainly using copper alloys [Nakamura para 0005]

Regarding claim 15 Nakamura and Stevens teaches everything above (see claim 13). In addition, Nakamura teaches wherein the performing of the touch detection function comprises activating the touch pad and deactivating the wireless charging coil. The first antenna unit 110 and the touch sensing wiring unit 5 are electrically connected to the touch function driving unit 4. In the touch sensing unit 10, the touch function driving unit 4 controls the touch sensing function (for example, a capacitive touch sensing function) by using the touch sensing wiring unit 5. [Nakamura para 0068] The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072]


Regarding claim 16 Nakamura and Stevens teaches everything above (see claim 13). In addition, Nakamura teaches wherein the performing of the charging function comprises activating the wireless charging coil and deactivating the touch pad. The first antenna unit 110 and the touch sensing wiring unit 5 are electrically connected to the touch function driving unit 4. In the touch sensing unit 10, the touch function driving unit 4 controls the touch sensing function (for example, a capacitive touch sensing function) by using the touch sensing wiring unit 5. [Nakamura para 0068] The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072]

Regarding claim 17 Nakamura and Stevens teaches everything above (see claim 13). In addition, Nakamura teaches wherein the performing of the charging function comprises transmitting a designated signal for determining a presence of a wireless power receiving unit and identifying the wireless power receiving unit. The system control unit 30 includes a CPU (central processing unit) 122, a charge control unit 123, a switching unit 125, an NFC communication (near field communication) unit 126, an antenna unit 127, [Nakamura para 0072] The antenna unit 127 includes the loop antenna 128, and has a function of adjusting a capacitance and a coil length of the loop antenna 128 used for resonance [Nakamura para 0076]

Regarding claim 18 Nakamura and Stevens teaches everything above (see claim 17). In addition, Stevens teaches wherein the performing of the charging function comprises stopping performing the charging function when the presence of the wireless power receiving unit is not determined or when the wireless power receiving unit is not identified.  In FIG. 9(B) no secondary device is present but a substantial parasitic load is present in the vicinity of the primary unit. [Stevens para 0155]

Regarding claim 19 Nakamura and Stevens teaches everything above (see claim 17). In addition, Stevens teaches wherein the performing of the charging function comprises: monitoring a state of the inputting subject while the charging function is performed; and stopping performing the charging function when the state of the inputting subject satisfies a designated condition. In FIG. 9(C) a secondary device and a substantial parasitic load are both present at the same time in the vicinity of the primary unit. In this case, the primary unit is in the shutdown mode. [Stevens para 0155]

Regarding claim 20 Nakamura and Stevens teaches everything above (see claim 17). In addition, Stevens teaches wherein the designated condition comprises at least one of a case in which the inputting subject is beyond a designated distance from the touch pad or a case in which a signal notifying of completion of charging is received from the inputting subject. FIG. 9(A) there is no secondary device present in the vicinity of the primary unit. In this case, the primary unit is in the standby mode. [Stevens para 0155]

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694